Title: From John Quincy Adams to Thomas Boylston Adams, 30 May 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



9.
My dear Brother
30. May 1801.

I inclose you for Mr. Oldschool a letter commencing the review of a new publication of Mr. Gentz—You will perhaps enquire, why I begin upon this before I have finished the examination of the Etat de la France. The reason is that this last book was lent to me, that the owner called upon me to return it, and that I have been unable to procure me a copy of it either in this town or at the Leipzig fair, where I sent to get one—I was obliged therefore to postpone the further consideration of that work for the present, but I shall I hope in due time furnish you two or three more letters upon it. Gentz is publishing an answer to it of which I shall request Mr. Oldschool to take notice upon a proper occasion.
My wife recovers very slowly from the illness which was consequent upon her delivery. Till within these four days she has not been able to walk across her chamber. We hope however in about three weeks to leave Berlin, and I write this day to our friend Pitcairn requesting him to bespeak us a passage on board the Catherine, Captain Ingersoll, of New York, and thither bound. We shall probably sail about the last of July and in two months from that time, with the favour of the winds we flatter ourselves we shall stand on the same Continent  with you. I shall give you immediate notice of our arrival, and if your convenience could prevail, we indulge ourselves with the expectation that you will meet us there before we proceed to Boston or Quincy.
Young Mr. Adams as Captain Wallach would call him, is in good health, and when milk is plenty in good spirits. It is not yet definitively settled who he is like, or rather he is by turns like all his pappa’s and mamma’s dearest friends. You have your turn among the rest; but Louisa is sorely perplexed to ascertain how he came by his blue eyes.
Your client Mr. Engel has at last obtained a small office which will support his family and which removes him from Berlin—He requests therefore that whatever information you may wish to give him in future concerning his affairs in your hands you would direct it to his brother in law, a merchant, residing in this town, and bearing the name of Anton Frederic Palmie.
Mr. Welsh left us a fortnight since, for Amsterdam where he purposes to embark if he finds a good opportunity. I shall send this letter to him, but know not whether it will reach Amsterdam in Season
My last letters to you were of 5. and 9. May. Being without a Secretary and having packed up my letter books, I know not exactly how this letter should be numbered, but I have put it 9. at a guess.
Yours ever 
A.